DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bigio Pub. No.: US 2019/0383631 A1 in view of Ramot et al. Pub. No.: US 20200160709 A1 and further in view of Mays, Pub. No.: US 20100194593 A1, further in view of Speier et al. Pub. No.: US 20110208416 A1.

Regarding claim 1 ,10 and 18, Bigio et al. discloses a system & a method comprising:
a receiver configured to receive, based on a first driving route ([0048] The navigation sensor 308 may include one or more sensors having receivers and antennas that are configured to utilize a satellite-based navigation system including a network of navigation satellites capable 
Bigio et al. is not explicitly disclosing “between an initial location and a destination location” & “relative concentrations of different types of other vehicles associated with the first driving route”. However, Ramot et al. teaches   ROUTING BOTH AUTONOMOUS AND NON-AUTONOMOUS VEHICLES and discloses 
between an initial location and a destination location ([0051] In some embodiments, the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride. For example, the system may offer a discount for the shared portion of the ride. In some embodiments, the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to use toll roads, the walking distance between the starting point and the pick-up location, and the walking distance between the desired destination and the drop-off location. & [0100] The estimated pick-up time may be determined based on a distance between a current location of the assigned vehicle and the pick-up location, and an estimate speed of traveling along the route between the two locations. The current location of the assigned vehicle may be determined by a location service application installed on a driver device, a driving-control device, or by a location determination component in the ridesharing management system 100, which may be a part of or separate from ridesharing management server 150. In some embodiments, the estimated pick-up time may further be determined based on historical or real-time traffic data, and a route currently followed by the vehicle.)
first route data indicative of amounts and relative concentrations of different types of other vehicles associated with the first driving route ([0226] “At step 1411, ride request module 1202 may transmit instructions to direct the first electrically-powered vehicle to the 
Ramot et al. teaches that these features are useful to route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ramot et al. with the system disclosed by Bigio et al. to route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.
Bigio et al. further discloses
processing circuitry ([0099] The communications subsystem 350, in addition to well-known componentry (which has been omitted for clarity), includes interconnected elements including one or more of: one or more antennas 504, an interleaver/deinterleaver 508, an analog front end (AFE) 512, memory/storage/cache 516, controller/microprocessor 520, MAC circuitry 522, 
configured to:
determine, based at least in part on the first route data ([0065] FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100.  The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337.  For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle (e.g., smart phones, tablets, mobile computers, wearables, etc. & [0070] Weight sensors 313 may be employed to collect data relating to objects and/or users in various areas of the vehicle 100.  In some cases, the weight sensors 313 may be included in the seats and/or floor of a vehicle 100.  Optionally, the vehicle 100 may include a wireless network sensor 315.  This  sensor 315 may be configured to detect one or more wireless network(s) inside the vehicle 100.  Examples of wireless networks may include, but are not limited to, wireless communications utilizing Bluetooth.RTM., Wi-Fi.TM., ZigBee, IEEE 802.11, and other wireless technology standards.  For example, a mobile hotspot may be detected inside the vehicle 100 via the wireless network sensor 315.  In this case, the vehicle 100 may determine to utilize and/or share the mobile hotspot detected via/with one or more other devices associated with the vehicle 100.). 
Bigio is not explicitly disclosing “safety data of other vehicles”, however Mays, US 20100194593 A1, teaches NEURAL NETWORK FOR INTELLIGENT TRANSPORTATION SYSTEMS and discloses ; and 
safety data indicating safety of the different types of other vehicles ([0027] The vehicle safety system 100 further includes a data acquisition and transmission unit 156 that comprises one or more transceivers 158 that receives, for example, relative vehicle location data (e.g., GPS/map data), weather data, safety data from short-range communication devices, for  safety data from other vehicles in the vicinity of the host vehicle. The transceivers 158 may also transmit location data, weather data, host vehicle operational and safety data, etc., to safety systems of other vehicles, stationary relays located roadside, etc.)
Mays teaches that these features are useful to provide a method for avoiding a hazardous condition between a first vehicle and a second vehicle (see para. [0003]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mays with the system disclosed by Bigio et al. in order to provide a method for avoiding a hazardous condition between a first vehicle and a second vehicle, wherein each of the first and second vehicle have a safety system capable of transmitting and receiving safety data (see para. [0003]).
Bigio et al. is further silent on “safety rating”, however  Speier et al. teaches SYSTEM AND METHOD FOR TRAVEL ROUTE PLANNING USING SAFETY METRICS and discloses
a first relative safety rating for the first driving route ([0017] “the system of any one or more of Examples 1-13 are optionally configured such that the plurality of travel preferences includes a preference selected from: a preference to decrease travel time; a preference to decrease travel distance; a preference to decrease a dangerous travel condition; a minimum safety rating of a transportation structure encountered in a proposed travel route; a travel time period; a departure date; an arrival date; and a travel modality. &  [0054] The minimum acceptable safety rating, which may also be classified as a reliability rating, may be provided as a single rating reflecting a minimum acceptable rating for all transportation structures in general or as a group of different safety ratings that correspond with different types of transportation structures. For example, a minimum safety rating of four out of ten may be indicated for tunnels, whereas a minimum safety rating of seven out of ten may be indicated for bridges. As another example, transportation structures may be further grouped into subsets using a data corresponding with the structure, such as the age of the structure, the type of construction, the design of the structure, environmental factors that may affect the structural integrity of the transportation structure, and the like.).
Speier et al. teaches that these features are useful to analyze a portion of the temporary route to determine whether the portion is sufficiently safe based on the safety preference; modify the portion of the temporary route when the portion is not sufficiently safe; and present the temporary route (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Speier et al. with the system disclosed by Bigio et al. to analyze a portion of the temporary route to determine whether the portion is sufficiently safe based on the safety preference; modify the portion of the temporary route when the portion is not sufficiently safe; and present the temporary route.
Bigio et al. further discloses
determine, based at least in part on the first relative safety rating, a recommended driving route between an initial location and a destination location, ([0087] In a typical implementation, the automated vehicle control system 348, based on feedback from certain sensors, specifically the LIDAR and radar sensors positioned around the circumference of the vehicle, constructs a three-dimensional map in spatial proximity to the vehicle that enables the automated vehicle control system 348 to identify and spatially locate animate and inanimate objects.  Other sensors, such as inertial measurement units, gyroscopes, wheel encoders, sonar sensors, motion sensors to perform odometry calculations with respect to nearby moving exterior objects, and exterior facing cameras (e.g., to perform computer vision processing) can provide further contextual information for generation of a more accurate three-dimensional map.  The navigation information is combined with the three-dimensional map to provide short, intermediate and long-range course tracking and route selection.  The vehicle control system 348 processes real-world information as well as GPS data, and driving speed to determine accurately the precise position of each vehicle, down to a few centimeters all while making corrections for nearby animate and inanimate objects.) ; and
output information indicating the recommended driving route ([0130] The object identification engine 804 can be a processing component that creates and outputs the data structures described herein that identify and track the movement of one or more objects, for 

for Claim 18 : Bigio et al. further discloses a computer-readable storage medium storing instructions thereon that when executed cause one or more processors ( 0078] FIG. 3C illustrates a GPS/Navigation subsystem(s) 302.  The navigation subsystem(s) 302 can be any present or future-built navigation system that may use location data, for example, from the Global Positioning System (GPS), to provide navigation information or control the vehicle 100.  The navigation subsystem(s) 302 can include several components, such as, one or more of, but 
not limited to: a GPS antenna/receiver 337, a location module 333, a maps database 335, etc. Generally, the several components or modules 333-337 may be hardware, software, firmware, computer readable media, or combinations thereof.).

Regarding claim 2 , 11 & 19; Bigio et al. discloses the system of claim 1, the method of claim 10, & program (computer readable the storage medium) of claim 18; wherein the safety data indicates accident-avoidance technology ([0074] The safety sensors may comprise sensors configured to collect data relating to the safety of a user and/or one or more components of a vehicle 100. Examples of safety sensors may include one or more of, but are not limited to: force sensors 325, mechanical motion sensors 327, orientation sensors 329, restraint sensors 331, and more. & [0128] “In some embodiments, a lane change may be suggested only when the desired, or target, lane is free from other vehicles to enhance safety of operation.” & ([0102] The subsystem 350 can also include a controller/microprocessor 520 and a memory/storage/cache 516.  The subsystem 350 can interact with the memory/storage/cache 516 which may store information and operations necessary for configuring and transmitting or receiving the information described herein. The memory/storage/cache 516 may also be used in connection with the execution of application programming or instructions by the 
200, etc.), and/or whether a particular object, or objects, should be avoided (e.g., by selecting alternative travel paths, etc.) to guide the vehicle 100.).
However, Bigio et al. is not explicitly disclosing that this technology “installed of other vehicles”. Mays, US 20100194593 A1, teaches NEURAL NETWORK FOR INTELLIGENT TRANSPORTATION SYSTEMS and discloses ; 
accident-avoidance technology installed in the different types of other vehicles ([0022] Still referring to FIG. 1, the components of the vehicle safety system 100 will now be described in more detail. As best shown in FIG. 1, the vehicle safety system 100 includes a vehicle safety controller 120, which may be communicatively connected to other systems of the vehicle 10 via the vehicle-wide network 70. The controller 120 and any one of the various sensors, actuators, etc., herein described may contain logic rules implemented in a variety of combinations of 
Mays teaches that these features are useful to provide a method for avoiding a hazardous condition between a first vehicle and a second vehicle (see para. [0003]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mays with the system disclosed by Bigio et al. in order to provide a method for avoiding a hazardous condition between a first vehicle and a second vehicle, wherein each of the first and second vehicle have a safety system capable of transmitting and receiving safety data (see para. [0003]).

Regarding claim 4 and 13, Bigio et al. discloses the system of claim 1 & the method of claim 10, wherein the first route data comprises image data, wherein the receiver is configured to receive the image data from at least one camera, and wherein the processing circuitry is configured to execute image-recognition software that causes the processing circuitry to recognize the different types of other vehicles from the image data ([0042] Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200.  This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200.  In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information.  For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100.  In this 
example, images collected by the cameras 116A, 116F may be combined to form stereo image information.  This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D. Similar image data may be collected by rear view cameras (e.g., sensors 116G, 116H) aimed in a rearward traveling 
direction vehicle 100. & ) [0199] In yet another embodiment, the disclosed methods may be readily implemented in conjunction with software using object or object-oriented software development environments that provide portable source code that can be used on a variety of computer or workstation platforms.  Alternatively, the disclosed system may be implemented partially or fully in hardware using standard logic circuits or VLSI design.  Whether software or hardware is used to implement the systems in accordance with this disclosure is dependent on the speed and/or efficiency requirements of the system, the particular function, and the particular software or hardware systems or microprocessor or microcomputer systems being utilized.).

Regarding claim 5 and 14, Bigio et al. discloses the system of claim 1 & the method of claim 10, wherein the first route data indicates the amounts and the relative concentrations of the different types of other vehicles currently on the first driving route ([0039] As shown in FIG. 1, the vehicle 100 may, for example, include at least one of a ranging and imaging system 112 (e.g., LIDAR, etc.), an imaging sensor 116A, 116F (e.g., camera, IR, etc.), a radio object-detection and ranging system sensors 116B (e.g., RADAR, RF, etc.), ultrasonic sensors 116C, and/or other object-detection sensors 116D, 116E.  In some embodiments, the LIDAR system 112 and/or sensors may be mounted on a roof 130 of the vehicle 100.  In one embodiment, the RADAR sensors 116B may be disposed at least at a front 110, aft 120, or side 160 of the vehicle 100. Among other things, the RADAR sensors may be used to monitor and/or detect a position of other vehicles, pedestrians, and/or other objects near, or proximal to, the vehicle 100.  While shown associated with one or more areas of a vehicle 100, it should be appreciated that any of the sensors and systems 116A-K, 112 illustrated in FIGS. 1 and 2 may be disposed in, on, and/or about the vehicle 100 in any position, area, and/or zone of the vehicle 100. & [0044] “For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles).).

Regarding claim 6 and 15, Bigio et al. discloses the system of claim 1 & the method of claim 10,The system of claim 1, wherein the first route data indicates the amounts and the relative concentrations of the different types of other vehicles on the first driving route during a recent pre-determined time interval ([0135] The sensor measurements 904, 908, 912, 916 represent one or more sensor measurements, such as those discussed above.  Each measurement 904-916 can be associated with a time.  The times may be based on a first measurement time and additional times from the measurement time of the first sensor reading 904.  For example, the sensor readings 908-916 may refer to measurements made by the vehicle sensors and systems 304 at times measured from one or more time intervals from the 

Regarding claim 7, Bigio et al. discloses the system of claim 1, wherein the first route data indicates the amounts and the relative concentrations of the different types of other vehicles ever determined to be on the first driving route ([0168] The maps illustrated in FIGS. 13A-13C include one or more lanes 1014-1020, paths 1022A, a travel route 1304, a first route direction change 1312, a second route direction change 1316, and objects 1012A-D disposed in an  environment 200 around a representative vehicle 1008.  As shown in FIG. 13A, a vehicle 100, illustrated as the representative vehicle 1008 icon, is traveling along a travel route 1304 overlaying a second lane 1016 in the first display region 1024.  As the vehicle 100 moves in the environment 200, the map features (e.g., paths, etc.) may move, or scroll (e.g., along the multiple-plane map surface), from the upper portion 1010 of the map display 1004 to the lower 

Bigio et al. is not explicitly disclosing “other vehicles to be on the route”. However, Ramot et al. teaches   ROUTING BOTH AUTONOMOUS AND NON-AUTONOMOUS VEHICLES and discloses; 
the different types of other vehicles ever determined to be on the first driving route ([0184] At step 1150, ride request module 940 may select a charging station for the specific electric vehicle, wherein the selected charging station is other than a charging station closest to 
Ramot et al. teaches that these features are useful to route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.


Regarding claim 8 and 16, Bigio et al. discloses the system of claim 1 & the method of claim 10, wherein the processing circuitry is configured to determine the recommended driving route by comparing the first relative safety rating for the first driving route to a second relative safety rating for a second driving route (0168] The maps illustrated in FIGS. 13A-13C include one or more lanes 1014-1020, paths 1022A, a travel route 1304, a first route direction change 1312, a second route direction change 1316, and objects 1012A-D disposed in an environment 200 around a representative vehicle 1008.  As shown in FIG. 13A, a vehicle 100, illustrated as the representative vehicle 1008 icon, is traveling along a travel route 1304 overlaying a second lane 1016 in the first display region 1024.  As the vehicle 100 moves in the environment 200, the map features (e.g., paths, etc.) may move, or scroll (e.g., along the multiple-plane map surface), from the upper portion 1010 of the map display 1004 to the lower 
display portion 1006 of the map display 1004.  The travel route 1304 is shown in FIG. 13A as including a suggested route lane change 1308 ahead of third object 1012C.  In addition, the guidance indicator 1044 includes instructions that the vehicle 100 should turn on 5.sup.th Ave.  in 0.5 miles.  This turn may correspond to the first route direction change 1312 highlighted and visible in the second display region 1032 of the map display 1004.) &[0171] The route lane change 1308 suggested by the navigation system 302 and rendered to the display device 372 via the driving and map integration engine 812 may include a timing and/or a location associated with the lane change to avoid a collision, risk of collision, or other incident.  For example, the route lane change 1308 directing the vehicle 100 move from traveling in the 
second lane 1016 to traveling in the first lane 1014 is shown disposed ahead of the third object 1012C.  This time and/or location of the route lane change 1308 may be based on a travel speed of the vehicle 100, a speed of the third object 1012C, a behavior of the objects 1012A-C 

Regarding claim 9 and 17, Bigio et al. discloses the system of claim 1 & the method of claim 10, wherein the processing circuitry is further configured to determine the first relative safety rating based on one or more of (:[0104] The subsystem 350 can further include transmitter(s) 570, 588 and receiver(s) 572, 592 which can transmit and receive signals, respectively, to and from other devices, subsystems and/or other destinations using the one or 
more antennas 504 and/or links/busses.  Included in the subsystem 350 circuitry is the medium access control or MAC Circuitry 522.  MAC circuitry 522 provides for controlling access to the wireless medium.  In an exemplary embodiment, the MAC circuitry 522 may be arranged to contend for the wireless medium and configure frames or packets for communicating over the wired/wireless medium. &0074] The safety sensors may comprise sensors configured to collect data relating to the safety of a user and/or one or more components of a vehicle 100. Examples of safety sensors may include one or more of, but are not limited to: force sensors 325, mechanical motion sensors 327, orientation sensors 329, restraint sensors 331, and more.),
historical accident data for the first driving route; current traffic data for the first driving route; or physical route features of the first driving route (.0063] Information associated with controlling driving operations of the vehicle 100 may be stored in a control data memory 364 storage medium.  The control data memory 364 may store instructions used by the vehicle control system 348 for controlling driving operations of the vehicle 100, historical control information, autonomous driving control rules, and the like.  In some embodiments, the control data memory 364 may be a disk drive, optical storage device, solid-state storage device such as a random access memory ("RAM") and/or a read-only memory ("ROM"), which can be 
direction, biometric information, authentication information, preferences, historic behavior patterns (such as current or historical user driving behavior, historical user route, destination, and waypoint preferences), nationality, ethnicity and race, language preferences (e.g., Spanish, English, Chinese, etc.), current occupant role (e.g., operator or passenger), occupant priority ranking (e.g., vehicle owner is given a higher ranking than a child occupant), electronic calendar information (e.g., Outlook.TM.), and medical information and history, etc. & [0177] The object identification engine 804 can then characterize the different objects identified by determining one or more of the object type, class, location, and characteristics, in step 1412.  The object identification engine 804 can create data structure 928 with the object type 932, object class 936, object location 940, and/or object characteristics information 944.  This information may be gleaned from sensor readings 304 or can be provided through user input or by historical information.  Thus, each of the different objects can be characterized by the object identification engine 804 and tracked by subsequent sensor readings 904-916 taken at different times.  This object information may then be provided to the driving and map integration engine 812.).

Claims 3,12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigio Pub. No.: US 2019/0383631 A1 in view of Ramot et al. Pub. No.: US 20200160709 A1, further in view of Mays, Pub. No.: US 20100194593 A1, further in view of Speier et al. Pub. No.: US 20110208416 A1, and further in view of RAO, Pub. No.: US 20180174451 A1.

Regarding claims 3,12 & 20, Bigio et al. discloses the system of claim 1, the method of claim 10, & the computer-readable storage medium of claim 18, wherein the safety data indicates degrees of autonomy for the different types of other vehicles,  ([0037] The various levels of vehicle control and/or operation can be described as corresponding to a level of autonomy associated with a vehicle 100 for vehicle driving operations.  For instance, at Level 0, or fully-
 “other vehicles”, however Ramot; Daniel et al., US 20200160709 A1, teaches ROUTING BOTH AUTONOMOUS AND NON-AUTONOMOUS VEHICLES and discloses; 
the safety data indicates degrees of autonomy for the different types of other vehicles ( [0013] “In one embodiment, a method may direct manually-drivable vehicles and autonomous vehicles. The method may include communicating with a plurality of vehicles-for-hire including manually-drivable vehicles and autonomous vehicles” & “accessing the stored information to determine the driving mode of the specific vehicle-for-hire; selecting a mode-specific route for the specific vehicle-for-hire that avoids roads restricted to the specific vehicle-for-hire based on the driving mode of the specific vehicle-for-hire; and wirelessly transmitting the selected mode-specific route to the specific vehicle-for-hire.” & [0014] “enable a comparison of the traffic data obtained from the at least one sensor with safety data to determine whether dropping off the specific passenger at the drop-off location complies with a safety threshold; when it is determined that a drop off at the drop-off location fails to meet the safety threshold, enable analysis of the traffic data obtained from the at least one sensor to identify an alternative location, in a vicinity of the drop-off location, that complies with the safety threshold; and direct the vehicle-for-hire to the alternative location, to drop off the specific passenger at the alternative location. & [0228] Embodiments of the present disclosure may allow for a vehicle management system to manage a fleet of vehicles for hire. The fleet of vehicles may comprise one or more autonomous vehicles-for-hire and one or more manually-drivable vehicles-for-hire. An autonomous vehicle-for-hire may be a vehicle-for-hire capable of performing driving tasks without or with little intervention of a human driver. For example, the autonomous vehicle-for-hire may be a vehicle that has an autonomy level of 4, 5, or 6 defined by the Society of Automotive Engineers (SAE) International. A manually-drivable vehicle-for-hire may be a vehicle that requires a human driver's input to perform driving tasks. For example, the manually-drivable vehicle-for-hire may be a vehicle that has an autonomy level of 0, 1, 2, or 3 defined by the SAE International. & “[0171] “In some embodiments, the desired charging level may be based on the predicted demand and an availability of other vehicles in the fleet of ridesharing vehicles.”),
Ramot et al. teaches that these features are useful to route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ramot et al. with the system disclosed by Bigio et al. to route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.
Further  Bigio is not explicitly disclosing “higher degree of autonomy is safer” . This citation is an  “assumption” , not a weighted invention. However, regarding an associated prior art, RAO, US 20180174451 A1, teaches PATH SELECTION FOR AUTONOMOUS VEHICLES and discloses;
wherein a higher degree of autonomy is presumed to be safer than a lower degree of autonomy ([0031] FIG. 1A is a diagram of development of safety and comfort associated with autonomous driving according to the disclosure. FIG. 1A may illustrate a trend of adoption of autonomous driving. As shown, the development of level of safety is indicated by line 170 and the development of level of comfort is indicated by line 180. According to FIG. 1A, with the increase of level of autonomy, both the level of safety and the level of comfort increase. When the level of autonomy is within semi-autonomy, the increase rate of the level of safety is higher than the increase rate of the level of comfort. When the level of autonomy is within full-autonomy, the increase rate of the level of comfort is higher than the increase rate of level of safety. Based on FIG. A1, full-autonomy has more advantages than semi-autonomy.)
RAO teaches that these features are useful in order to detect the surrounding  surroundings using a variety of techniques (see para. [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by RAO with the system disclosed by Bigio et al. in order to detect the surrounding  surroundings using a variety of techniques to identify appropriate navigation paths, as well as obstacles and relevant signage. Autonomous cars have control systems that are capable of analyzing sensory data to .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejections under 35 U.S.C. §103
Correction/Confirmation: Examiner would like to thank  the Applicant for reminding the typographical error of prior art Speier which the Pub. No. should be read as “Speier; Gary J. et al. US 20110208416 A1	SYSTEM AND METHOD FOR TRAVEL ROUTE PLANNING USING SAFETY METRICS.”.

Claims 1, 10, and 18 (Part I)
Regarding argued statement “safety data indicating safety of the different types of other vehicles" of claims 1, 10, and 18; Bigio in view of Mays, US 20100194593 A1, discloses each and every element of the subject claims. See Mays para. [0027].


Claims 1, 10, and 18 (Part 11)
Regarding the amended claim element “between an initial location and a destination location” , Bigio et al. , US 20190383631 A1, in view of Ramot et al., US 20200160709 A1, discloses each and every element of the subject claims. See. Ramot et al. para.[0051]&[0100].

Claims 2, 11, and 19
Regarding the argued statement "wherein the safety data indicates accident­ avoidance technology installed in the different types of other vehicles"; Bigio et al. in view of Mays, 
 
Claims 3, 12, and 20 (Part I)
Regarding the argued statement "wherein the safety data indicates degrees of autonomy for the different types of other vehicles"; Bigio et al. in view of Ramot et al., US 20200160709 A1, teaches ROUTING BOTH AUTONOMOUS AND NON-AUTONOMOUS VEHICLES and discloses each and every element of the subject claims. See Ramot et al. para. [0011-0014], [0171] & [0228].

Claims 3, 12, and 20 (Part 11)
Regarding the argued statement, "wherein a higher degree of autonomy is presumed to be safer than a lower degree of autonomy." There is no weight for invention of this citation for PHOSITA. The action word of “to be presumed” is not considered any part of invention. However, some prior art of record with disclosing citation has been referenced : Bigio et al. in view of RAO, US 20180174451 A1, teaches PATH SELECTION FOR AUTONOMOUS VEHICLES  and  discloses each and every element of the subject claims. See RAO, para. [0031]

Claim 7
Regarding the argued statement, "the different types of other vehicles ever determined to be on the first driving route." Bigio et al. in view of Ramot et al., US 20200160709 A1, teaches ROUTING BOTH AUTONOMOUS AND NON-AUTONOMOUS VEHICLES and discloses each and every element of the subject claims. See Ramot et al. para. [0184].


Dependent Claims 2-9, 11-17, 19, and 20
Applicant’s arguments with respect to claim(s) 2-9, 11-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

in General
Therefore regarding argued claims 1-2, 4-11, 13-19; Bigio Pub. No.: US 2019/0383631 A1 in view of Ramot et al. Pub. No.: US 20200160709 A1, further in view of Mays, Pub. No.: US 20100194593 A1 and further in view of Speier et al. Pub. No.: US 20110208416 A1 discloses each and every element of the subject claims either expressly or inherently and remain rejected.

Therefore, regarding claims 3, 12 & 20; Bigio Pub. No.: US 2019/0383631 A1 in view of Ramot et al. Pub. No.: US 20200160709 A1, further in view of Mays, Pub. No.: US 20100194593 A1, further in view of Speier et al. Pub. No.: US 20110208416 A1, and further in view of RAO, Pub. No.: US 20180174451 A1, discloses each and every element of the subject claims either expressly or inherently and remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6621420 B1	Device and method for integrated wireless transit and emergency vehicle management
US 9792575 B2	Complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints
US 9153084 B2	Destination and travel information application
US 9927252 B1	Safe routing for navigation systems
US 9347780 B2	Intelligent route navigation

appear to anticipate the current invention. See Notice of References cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665